In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-0161V
                                    Filed: October 10, 2017
                                        UNPUBLISHED


    LINDA RUSSELL,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Uncontested;
    v.                                                       Causation-In-Fact; Tetanus,
                                                             Diphtheria, Acellular Pertussis (Tdap)
    SECRETARY OF HEALTH AND                                  Vaccine; Shoulder Injury Related to
    HUMAN SERVICES,                                          Vaccine Administration (SIRVA)

                       Respondent.


Richard L. Hughes, Mogab & Hughes Attorneys, P.C., St. Louis, MO, for petitioner.
Debra A. Begley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
      On February 2, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) after receiving a tetanus, diphtheria, acellular pertussis
(“Tdap”) vaccine on August 18, 2015. Petition at preamble. The case was assigned to
the Special Processing Unit (“SPU”) of the Office of Special Masters.
       On October 5, 2017, respondent filed his Rule 4(c) Report in which he states that
he does not contest that petitioner is entitled to compensation in this case. Rule 4(c)
Report at 1. Specifically, respondent stated that petitioner’s alleged injury is consistent
with SIRVA caused-in-fact by the administration of the Tdap vaccine she received on

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
August 18, 2015. Id. at 4. Further, respondent did not identify any other causes for
petitioner’s SIRVA, and records show that petitioner suffered her condition for more
than six months. Id. Therefore, based on the record as it now stands, petitioner has
satisfied all legal prerequisites for compensation under the Vaccine Act. Id.

     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.

IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master




                                           2